1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment after final rejection filed September 16, 2021 has been entered.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Originally numbered claims 1, 3, 4, 5, 8, and 35 (re-numbered claims 1, 2, 3, 4, 5, and 19, respectively) have been amended as follows:
	At originally numbered claim 1, page 4 of the amendment filed September 16, 2021, the last four lines on the page have been deleted and have been replaced with 
-- wherein Z does not have the structure 
    PNG
    media_image1.png
    83
    88
    media_image1.png
    Greyscale
, wherein R11, R11’, and R13 are independently selected from the group consisting of hydrogen, alkyl, alkenyl, cycloalkyl, cycloalkenyl, heterocyclyl, aryl and heteroaryl, each of which groups may be substituted or unsubstituted; --.
	At originally numbered claim 3 (re-numbered claim 2), page 6 of the amendment filed September 16, 2021, line 8, the word --and-- has been inserted after the third comma and before the last chemical formula in the line.
	At originally numbered claim 3 (re-numbered claim 2), page 7 of the amendment filed September 16, 2021, the last four lines of the claim have been deleted and have been replaced with 

    PNG
    media_image1.png
    83
    88
    media_image1.png
    Greyscale
, wherein R11, R11’, and R13 are independently selected from the group consisting of hydrogen, alkyl, alkenyl, cycloalkyl, cycloalkenyl, heterocyclyl, aryl and heteroaryl, each of which groups may be substituted or unsubstituted. --.
	At originally numbered claim 4 (re-numbered claim 3), page 8 of the amendment filed September 16, 2021, the last four lines of the claim have been deleted and have been replaced with 
-- wherein Z does not have the structure 
    PNG
    media_image1.png
    83
    88
    media_image1.png
    Greyscale
, wherein R11, R11’, and R13 are independently selected from the group consisting of hydrogen, alkyl, alkenyl, cycloalkyl, cycloalkenyl, heterocyclyl, aryl and heteroaryl, each of which groups may be substituted or unsubstituted. --.
	At originally numbered claim 5 (re-numbered claim 4), pages 9-10 of the amendment filed September 16, 2021, the last four lines of the claim have been deleted and have been replaced with 
-- wherein Z does not have the structure 
    PNG
    media_image1.png
    83
    88
    media_image1.png
    Greyscale
, wherein R11, R11’, and R13 are independently selected from the group consisting of hydrogen, alkyl, alkenyl, cycloalkyl, cycloalkenyl, heterocyclyl, aryl and heteroaryl, each of which groups may be substituted or unsubstituted. --.

-- wherein Z does not have the structure 
    PNG
    media_image1.png
    83
    88
    media_image1.png
    Greyscale
, wherein R11, R11’, and R13 are independently selected from the group consisting of hydrogen, alkyl, alkenyl, cycloalkyl, cycloalkenyl, heterocyclyl, aryl and heteroaryl, each of which groups may be substituted or unsubstituted. --.
	At originally numbered claim 35 (re-numbered claim 19), page 15 of the amendment filed September 16, 2021, line 5, the word --and-- has been inserted after the third comma and before the last chemical formula in the line.
Authorization for this examiner’s amendment was given in an interview with Attorney Xiaoxiang Liu on September 24, 2021.
4.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  The amendment after final rejection filed September 16, 2021 in combination with the above examiner’s amendment overcomes the rejections and objections set forth in the Office action mailed July 16, 2021.  The prior art of record does not teach or render obvious compounds having the structure defined in amended claim 1.  See also the Office action mailed March 2, 2021, section 16,   Accordingly, compositions comprising the same and methods of using the same are also novel and unobvious over the prior art of record or any combination thereof. 
	U.S. Patent No. 9,234,006 is cited as art of interest, but is deemed to be essentially duplicative of the WO Patent Application 2016/083531, already of record.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 27, 2021